Citation Nr: 1449809	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  10-01 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include toxemia and pre-eclampsia.

3.  Entitlement to service connection for arthritis of the joints.

4.  Entitlement to service connection for obstructive sleep apnea.

5.  Entitlement to service connection for a psychiatric disorder, to include stress, anxiety and depression.





ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1975 to February 1979 and from October 1990 to May 1991.  The Veteran also had additional service in the Navy Reserve. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the RO.  

The Board has recharacterized the issue as entitlement to service connection for a psychiatric disability, to include stress, anxiety and depression, as is reflected on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The issues of entitlement to service connection for obstructive sleep apnea and a psychiatric disorder, to include stress, anxiety and depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence reflects that the Veteran's diabetes mellitus is unrelated to her military service.

2.  The preponderance of the evidence reflects that the Veteran's hypertension is unrelated to her military service and she has not had toxemia or pre-eclampsia at any point during the pendency of the appeal.

3.  The competent and credible evidence of record fails to establish the presence of arthritis of the joints in service or at any point during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by service, nor may it be presumed to be so incurred.  38 U.S.C.A. §§ 101(24), 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  Hypertension was not incurred in or aggravated by service, nor may it be presumed to be so incurred.  38 U.S.C.A. §§ 101(24), 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.

3.  Arthritis of the joints was not incurred in or aggravated by service, nor may it be presumed to be so incurred.  38 U.S.C.A. §§ 101(24), 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2008, November 2008, and January 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  The claims were last adjudicated in March 2014.

VA's duty to assist has also been met.  The Veteran's pertinent medical records, to include service treatment records and identified, available post-service treatment records pertaining to the issues decided herein have been obtained.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claims.  The Board is also unaware of any such records.

The Board notes that in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Here, there is no evidence of a current diagnosis of and treatment of arthritis of the joints in the record and no evidence of such a disability while the Veteran was in service.  There is also no evidence of hypertension or diabetes mellitus in service.  The presumptions regarding these disabilities will be discussed below.  Therefore, VA was not obligated to provide examinations for these disabilities and it has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  There is no additional evidence that need be obtained.

Thus, VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.

Laws and Regulations

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Service connection may additionally be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty for training.  38 U.S.C.A. §§ 101(24), 106 (West 2002).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease such as diabetes mellitus, hypertension or degenerative joint disease (arthritis) is shown in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran's claim for service connection includes diabetes mellitus, hypertension, and arthritis, which are chronic diseases, the Board will consider whether 38 C.F.R. § 3.303(b) is for application. 

For veterans with 90 days or more of active service during a war period or after December 31, 1946, some chronic diseases such as diabetes mellitus, hypertension, and arthritis are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).
 
Analysis

Initially, the Board notes that the Veteran reports serving in the reserves until 1998.  On her original claim form she left blank the section that asked about periods of reserve duty where disability occurred or was aggravated.  Instead, she contends that her disabilities began during active duty.  

Diabetes mellitus

The Veteran has a current diagnosis of diabetes mellitus which was first noted in 2003.  

Service treatment records show that there was no treatment, findings or diagnosis of diabetes mellitus during military service or within one year of discharge from active duty service.  

In October 1992, shortly after separation from her last period of active duty, the Veteran had an examination for the reserves.  The examination was normal and the Veteran denied ever having had sugar or albumin in her urine.  

Private medical record, INOVA Diabetes Center Provider Referral Form Certificate of Medical Necessity for Diabetes Self-Management Training dated August 4, 2003, indicates that the Veteran's diabetes was diagnosed within the last twelve months.   

As discussed above, VA was not obligated to afford the Veteran an examination for diabetes.  The Veteran is not competent to diagnose diabetes.  There is no competent evidence of diabetes in service or within one year of separation from active duty service.  In addition, there is no competent medical evidence relating the Veteran's diabetes to her service, to include her reserve service.  The medical evidence reflects that her diabetes first manifest around 2002, after her military service.  Therefore the Board cannot award direct or presumptive service connection for diabetes. 

Hypertension, to include toxemia and pre-eclampsia

Private treatment records reflect a diagnosis of hypertension as early as June 2003.  There is no indication of current toxemia or pre-eclampsia.

Service treatment records show that the Veteran's blood pressure was recorded several times in service, but there are no notes of hypertension.  Service treatment records also show that the Veteran reported giving birth to two children with no complications.  

Annual Certificate of Physical Condition forms within the service treatment records for the Veteran's reserve service show that the Veteran had normal blood pressure.  In reports of medical history completed by the Veteran as late as September 1997 she denied ever having had high blood pressure.

As discussed above, VA was not obligated to afford the Veteran an examination for hypertension.  The Veteran is not competent to diagnose hypertension.  There is no competent evidence of hypertension in service or within one year of separation from active duty service.  In addition, there is no competent medical evidence relating the Veteran's hypertension to her service, to include her reserve service.  The medical evidence reflects that her hypertension first manifest after her military service.  Therefore the Board cannot award direct or presumptive service connection for hypertension. 

Arthritis of the joints

The Veteran seeks service connection for arthritis of the joints.  She contends that her joints ached in service because she had to work in a cold environment.  

Service treatment records show no treatment or diagnosis of arthritis of the joints.  

More importantly, there is no post-service medical evidence of any arthritis of the joints.  No arthritis of the joints was ever confirmed by X-ray studies.  In other words, the Veteran has presented no evidence dated during the appeal period showing an actual diagnosis related to the claimed disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  There is also no evidence of arthritis of the joints at any time proximate to when the Veteran filed her claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a diagnosis predating the filing of a claim).

The Board notes that consideration has been given to the Veteran's contentions that she has current arthritis of joints.  However, the Board finds that her opinion is not competent evidence in this regard because she has not demonstrated the medical expertise needed to render an opinion on the nature of her orthopedic symptoms.  Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issues in this case falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report that she experiences subjective symptoms such as pain, she is not competent to attribute those complaints to a particular diagnosis or any diagnosis at all.  See Jandreau v. Nicholson, 492 F.3 1372, 1377 n.4 (Fed. Cir. 2007); see also 38 C.F.R. § 3.159 (a)(1).  Her assertions are therefore not competent evidence of a diagnosis of arthritis of the joints.

There is no confirmed medical diagnosis of arthritis of the joints of record to rely on, either contemporaneously or at a later time.  As such, the claim must fail.  

In conclusion, the Board notes that when there is an approximate balance of evidence in favor and against the Veteran, VA is to give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  Here, there is no evidence of arthritis of the joints.  There is also no evidence of any of the claimed disabilities in service, to include reserve service, or within a year of separation from active duty service.  Hence, the Board finds that the evidence in this case is not in equipoise.  Therefore, based on its review of the relevant evidence, the evidence preponderates against the claims and the benefit of the doubt rule is not applicable.  Id.  Accordingly, service connection must be denied for each claim.


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for arthritis of the joints is denied.


REMAND

After review of the claims file, the Board finds that additional development on the claims for service connection for obstructive sleep apnea and a psychiatric disorder, to include stress, anxiety and depression is warranted.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

The Veteran contends that her obstructive sleep apnea and stress first manifested in service.  A private treatment record dated in May 1997, diagnosed sleep apnea and depression.  At that time, the Veteran reported her snoring had been going on for years.  The examiner also opined that the Veteran's sleep apnea contributed to her depression.  The Veteran states that she was always stressed and worried during service.  She has reported several events during service that have contributed to her claimed psychiatric disorder.  Also the Veteran asserted that her roommates in service used to complain about her snoring.  

There has been no VA examination to determine the nature and likely etiology of the claimed obstructive sleep apnea and psychiatric disorder.  Thus, the Board finds that examinations are needed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed obstructive sleep apnea.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any current sleep apnea is due to an event or incident of the Veteran's period of active service. 

A complete rationale for all opinions must be provided.  

2.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed psychiatric disorder. 

For any psychiatric diagnosis the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any current psychiatric disability had its clinical onset during service or otherwise is due to an event or incident of the Veteran's period of active service.

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any current psychiatric disability was caused or aggravated by obstructive sleep apnea.  

A complete rationale for all opinions must be provided.  

3.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


